The parties appealed to us from a judgment in favor of claimant, entered *773November 10, 1972, upon a decision of the Court of Claims. We modified the judgment, on the law, by excluding from the award to claimant Fleeter Thorpe the amount representing her medical expenses and compensation for emotional harm (44 AD2d 151). The Court of Appeals has reversed the order entered on our decision and remitted the case to us for a review of the facts (37 NY2d 378). Inasmuch as the State does not raise any issue concerning the factual existence of psychic injury to the claimant and does not contest the amount of the award therefor, the judgment of the Court of Claims must be affirmed. Judgment affirmed, with costs to respondents-appellants. Herlihy, P. J., Sweeney, Kane and Main, JJ., concur.